 
 
I 
108th CONGRESS 2d Session 
H. R. 4587 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Ms. Kilpatrick (for herself, Ms. Slaughter, Ms. Loretta Sanchez of California, Ms. Jackson-Lee of Texas, Mrs. Davis of California, Mrs. Tauscher, Mrs. Maloney, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to establish in the Department of Defense an Office of the Victim Advocate, to prescribe the functions of that office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Defense Office of the Victim Advocate Act of 2004. 
2.Establishment of Office of the Victim Advocate in Department of Defense 
(a)EstablishmentPart II of subtitle A of title 10, United States Code, is amended by adding at the end the following new chapter: 
 
90Office of the Victim Advocate 
 
Sec 
1811. Office of the Victim Advocate: establishment; Director 
1812. Office of the Victim Advocate: functions 
1813. Annual report  
1811.Office of the Victim Advocate: establishment; Director 
(a)EstablishmentThere is in the Office of the Secretary of Defense an Office of the Victim Advocate. The office shall have responsibility for coordination of programs and activities of the military departments to the extent that they relate to victims of interpersonal violence among members of the armed forces or between members of the armed forces and family members and partners (including former spouses, children, significant others, children-in-common, girl friends, and boy friends). 
(b)DirectorThe head of the Office is a Director.  
(c)Victim definedIn this chapter, the term victim means a person who is the victim of sexual misconduct or interpersonal violence which— 
(1)in the case of a person who is a member of the armed forces, is carried out by another member of the armed forces or a family member or intimate partner; and 
(2)in the case of a person who is not member of the armed forces, is carried out by a member of the armed forces who is a family member or intimate partner of that person.  
1812.Office of the Victim Advocate: functions 
(a)Coordination functionsThe Director of the Office of the Victim Advocate shall carry out the following coordination functions: 
(1)Coordinate programs and activities of the military departments relative to care, services, and treatment for victims.  
(2)Serve as headquarters program manager for the victim advocates and the victim service specialists in the Department of Defense authorized by law.  
(3)Coordinate services for victims among military and civilian communities and provide guidance to victims in obtaining those services.  
(b)Evaluation and review functionsThe Director of the Office of the Victim Advocate shall carry out the following evaluation and review functions: 
(1)Evaluate the prevalence of interpersonal violence associated with members of the armed forces.  
(2)Evaluate the programs established by the military departments providing services to victims of interpersonal violence. 
(3)Evaluate the delivery of services by the military departments to victims of interpersonal violence. 
(4)Review the facilities of the military departments providing services to victims of interpersonal violence. 
(5)Review the hotline programs for victims of violence, including command and installation hotlines, the National Domestic Violence Hotline, and the National Sexual Assault Hotline. 
(6)Review disciplinary actions taken against members of the armed forces who commit acts of interpersonal violence. 
(c)Policy functionsThe Director of the Office of the Victim Advocate shall carry out the following policy functions: 
(1)Recommend to the Secretaries of the military departments policies, protocols, and programs to enhance services to victims. 
(2)Recommend changes to policies and procedures to address sexual misconduct and intimate partner violence. 
(3)Establish system accountability standards. 
(4)Develop protocols for accountability of commanders in response to incidents of violence. 
(5)Serve, or designate a person to serve, on any fatality review panel established by the Secretary of a military department under section 4061, 6036, or 9061 of this title.  
(d)Education and training functionsThe Director of the Office of the Victim Advocate shall carry out the following education and training functions: 
(1)Conduct education and training within the armed forces. 
(2)Conduct training and technical assistance (including programs referred to as Life Skills program) for commands, Family Advocacy Programs, victim witness assistance liaisons, commissions, medical personnel, and law enforcement, security forces, and the Judge Advocate General Corps. 
(3)Conduct programs of public education. 
1813.Annual report 
(a)Report to the Secretary of DefenseThe Director of the Office of the Victim Advocate shall submit to the Secretary of Defense an annual report containing an assessment of the current state of affairs within the military departments relative to interpersonal violence and sexual misconduct. The report shall include proposed initiatives to enhance the response of the military departments to interpersonal violence and sexual misconduct.   
(b)Report to congressThe Secretary of Defense shall transmit to Congress each report received from the Director under subsection (a), together with the Secretary’s comments thereon. . 
3.Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2005 for Operation and Maintenance, Defense-Wide, the amount of $10,000,000 to carry out the functions of the Office of the Victim Advocate in the Department of Defense.  
 
